Exhibit 10.33

 

LOGO [g48899ex10_33pgs1-3.jpg]    Hexion Specialty Chemicals B.V.    P.O. Box
685    3195 ZH Rotterdam    The Netherlands    www.hexion.com

Deed of Settlement

THE UNDERSIGNED:

 

1. HEXION SPECIALTY CHEMICALS B.V., a company incorporated under the laws of the
Netherlands, in this matter duly represented by Ans Knape / Vice President HR,
hereinafter to be referred to as “the Company”;

and

 

2. MR CORNELIS VERHAAR, residing at the Oranjenassaulaan 67 (1075 AL) Amsterdam,
the Netherlands, hereinafter to be referred to as “the Employee”;

WHEREAS:

 

(a) The Employee entered into an employment agreement with Hexion Specialty
Chemicals B.V. per May 15, 2006. Currently, the Employ holds the position of
Executive Vice President and President ECRD.

 

(b) The Company and the Employee have discussed the terms of a Deed of
Settlement on the terms and conditions of termination of the Employee’s
employment agreement.

 

(c) The parties wish to lay down their agreement in this present Deed of
Settlement (the “Deed”).

DECLARE AND HAVE AGREED AS FOLLOWS:

 

1. The employment agreement will terminate as per September 1, 2008 (the
“Termination Date”).

 

2. Up to and including the Termination Date the Employee will remain entitled to
full payment of his salary and employment benefits.

 

3.

As per the Termination Date the Company shall provide the Employee with a
mandatory final settlement (in Dutch: ‘eindafrekening’), which shall in any
event include the pro rata holiday allowance and compensation for unused
vacation days.



--------------------------------------------------------------------------------

LOGO [g48899ex10_33pgs1-3.jpg]    Hexion Specialty Chemicals B.V.    P.O. Box
685    3195 ZH Rotterdam    The Netherlands    www.hexion.com

 

 

As a part of the final settlement, the Company shall pay the Employee a pro rata
bonus of € 162,500.—gross, to be paid before September 10, 2008 as a lump sum.
The Employee shall not be entitled to any other bonus payments, other bonus
entitlements shall be considered forfeited.

 

4. As consideration for the termination of the employment agreement the Company
shall pay the Employee a severance payment for loss of current and future income
amounting to € 348,140.— gross (“the Severance”). Payment of the Severance shall
be made in 12 equal monthly installments starting per the end of September 2008.
The Severance is a gross amount. The income tax, national insurance
contributions (in Dutch: ‘premies volksverzekeringen’) and the premiums related
to the Dutch health care act (in Dutch: ‘ZVW’) shall be deducted from the gross
Severance.

 

5. Per the Termination Date the Employee resigns from his position as Director
under the articles of association of the Company as well as from his position as
Director with any of the affiliated companies.

 

6. The Employee shall remain available for all pending and future litigation,
especially but not limited to the litigation with regard to the Huntsman
transaction. The Employee will make a reasonable effort to assist the Company or
affiliated companies.

 

7. For a period of one year following the Termination Date, the Employee shall
not be allowed without the Company’s prior consent to that effect in writing, to
be active in any way whatsoever, either directly or indirectly, for his own
account or that of others, in or to work for, or to be involved in or to have an
interest in any enterprise carrying out activities which are similar to or
competitive with those of the Company or legal entities forming a part of the
group to which the Company belongs. If the Employee acts in violation of this
clause, the entitlement to a Severance under this Deed will immediately cease to
exist.

 

8. The parties to this agreement will refrain from making any statements that
may be detrimental to (the reputation of) the other party.

 

9. Both the internal communication, as well as the external communication, with
respect to the termination of the Employee’s employment agreement must be done
in consultation between the parties.



--------------------------------------------------------------------------------

LOGO [g48899ex10_33pgs1-3.jpg]    Hexion Specialty Chemicals B.V.    P.O. Box
685    3195 ZH Rotterdam    The Netherlands    www.hexion.com

 

10. The parties undertake to keep the terms and conditions of this Deed strictly
confidential and shall not disclose any part thereof to any third party without
the other party’s prior written consent, unless required by law.

 

11. After fulfillment of the terms and conditions set forth in this Deed, any
rights based upon or arising from or connected with the employment agreement,
the termination thereof, are hereby irrevocably waived and neither party will
hold the other liable on any grounds whatsoever and/or will institute any claims
against the other party with respect to the employment agreement or the
termination thereof. The Company indemnifies and holds the Employee harmless
against any claims or liabilities based upon or arising from or connected with
the Employee’s corporate position(s).

 

12. Any amendments to this Deed can only be made in writing, which amendments
must be signed, executed and dated by the parties.

 

13. Parties hereby explicitly waive any rights to dissolve this Deed e.g. on the
basis of a vitiated consent (in Dutch: ‘wilsgebreken’).

 

14. This Deed is governed by Dutch law and is qualified as a settlement
agreement (in Dutch: ‘vaststellingsovereenkomst’) within the meaning of article
7:900 of the Dutch Civil Code. Any dispute arising from or related to this
agreement shall be exclusively adjudicated by the Dutch competent court.

Thus agreed and signed in twofold in Pernis on 11 August, 2008.

 

/s/ Ans Knape

   

/s/ Cornelis Verhaar

Hexion Specialty Chemicals B.V.     Mr C Verhaar Mrs A Knape     Vice President
HR    